Citation Nr: 0800231	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-14 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from July 1970 to July 1974.

This matter comes before the Board of Veterans Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The veteran and his wife testified before a Veterans Law 
Judge at the RO in June 2005.  A transcript of the hearing 
has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, the veteran testified before a Veterans Law Judge 
in June 2005.  In a November 2007 letter, he was notified 
that the Veterans Law Judge before whom he had testified is 
no longer employed by the Board.  He was provided with the 
opportunity to request an additional hearing before the 
Board.

In December 2007 the veteran responded that she desired a 
hearing before a traveling Veterans Law Judge at the Regional 
Office.  

Accordingly, the case is REMANDED for the following action:

The veteran is to be scheduled for a 
travel board hearing at the RO before a 
member of the Board.  

After the veteran has been afforded an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but 

should return the claims folder to the Board for further 
appellate review.  




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



